significant index number y department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may toelmeta in re this letter constitutes notice that with respect to the above-named defined benefit pension plans we have granted conditional waivers of the minimum_funding_standard for the plan years ending date these waivers have been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount for each plan is the amount that would be required to reduce the balance in the funding_standard_account to zero as after payment of the amount described in sec_412 of the code and sec_302 of erisa to amortize prior waivers and after payment of any other contributions for the plans that were made on or before date of december the information furnished indicates that the company had net losses for its fiscal years ending date and and a modest net_income for the company also had negative net_worth for its fiscal years ending date and the company expects business to pick up for and is also contemplating the sale of non-core assets to provide needed working_capital in date the company entered into an agreement with the pension_benefit_guaranty_corporation pbgc hereinafter referred to as the pbgc agreement under which the company agreed to make certain payments to the plans and to merge certain plans in return the pbgc agreed to release the liens that it had filed against the real_property of the company under the pbgc agreement the payments were to be made on or before date a your attention is called to sec_412 of the code and sec_303 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized a copy of this letter should be filed with any amended forms for the plan years ended date a copy should be furnished to the enrolled_actuary for the plans we have sent a copy of this letter to manager employee_plans classification sincerely carol gold director employee_plans
